Citation Nr: 1700961	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-43 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.

2.  Entitlement to service connection for a lower gastrointestinal (GI) disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for disability, to include rashes and/or chronic
fatigue syndrome, due to insect bites and/or chemical pills, to include as due to an
undiagnosed illness.

4.  Entitlement to service connection for hypertension, to include as due to an
undiagnosed illness.

5.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), to include as due to an undiagnosed illness.

6.  Entitlement to a compensable rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had periods of active service from September 1959 to September 1963
in the U S Air Force and from May 1982 to August 1988 in the U S Army.  He
subsequently served in the Army National Guard, was called to active duty from
January 1991 through September 1991, and served in the Southwest Asia Theater of
operations during the Persian Gulf War from January 31, 1991 to August 6 1991.  
After his Persian Gulf service, he continued to serve in the National Guard until he
retired in approximately 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for tinnitus, denied service connection for coronary artery disease with status post myocardial infarction (claimed as heart problems), found that new and material evidence had not been submitted to reopen the claims for service connection for degenerative disc disease of the lumbar spine, dysentery, exposure to insect bites and chemical pills, osteoarthritis of the left shoulder, degenerative joint disease of the left knee tension headaches, hypertension, and PTSD, and also denied a compensable rating for bilateral hearing loss (previously encompassing the left ear only).

In January 2012, the Veteran testified at a videoconference hearing at the RO,
before the undersigned Acting Veterans Law Judge.  At the hearing the Veteran
indicated he wished to withdraw his claim for a compensable rating for tinnitus.

In May 2014, the Board reopened the Veteran's claims for coronary artery disease, a low back disability, a left shoulder disability, a left knee disability, a lower GI tract disorder, a disability due to insect bites and/or chemical pills, tension headaches, hypertension, an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable rating for bilateral hearing loss, and remanded the case again for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

The Board notes that in a March 2015 rating decision, the RO granted service connection for a osteoarthritis, left shoulder (claimed as left shoulder), degenerative joint disease, left knee (claimed as left knee), degenerative disc disease, lumbar spine (claimed as low back pain) and tension headaches (claimed as headaches).  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In November 2016, the Board was notified by the Social Security Administration that the Veteran died in November 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


